826 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.The J.G. WILSON CORPORATION, Plaintiff-Appellant,v.T.G. CAMPBELL;  W.T. Cottle;  Barry Willis;  Jerry Collins;Tom Brown;  Bill Preacher;  Joe Burke;  EddieOwens;  Jesse Reed;  Winford Caraway;and Doug Sanders, Defendants-Appellees.
No. 86-6072.
United States Court of Appeals, Sixth Circuit.
Aug. 19, 1987.

Before KEITH and NORRIS, Circuit Judges, and GIBBONS, District Judge.*
PER CURIAM.


1
Plaintiff appeals from the final judgment of the district court sustaining defendants' motion for summary judgment.


2
Having carefully considered the record on appeal, the briefs of the parties, and the arguments of counsel, we are unable to say that the district court erred in granting summary judgment to defendants.  Accordingly, the judgment of the district court is affirmed, upon the reasoning set forth in the district court's memorandum opinion of September 5, 1986, and upon the reasoning and authority of this court's opinions in Kochins v. Linden-Alemak, Inc., 799 F.2d 1128 (6th Cir.1986), and Hamilton v. Bean, 745 F.2d 1034 (6th Cir.1984).



*
 Hon.  Julia S. Gibbons, United States District Judge for the Western District of Tennessee, sitting by designation